UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)1/ DPL, INC. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 233293109 (CUSIP Number) December 31, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) 1/The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 233293109 1 Names of Reporting Persons. Seneca Capital, L.P. Seneca Capital Advisors, LLC Seneca Capital Investments, L.P. Seneca Capital Investments, LLC Douglas A. Hirsch 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[X] 3 SEC Use Only 4 Citizenship or Place of Organization. Seneca Capital, L.P. – Delaware Seneca CapitalAdvisors, LLC– Delaware Seneca Capital Investments, L.P. – Delaware Seneca Capital Investments, LLC – Delaware Douglas A. Hirsch – United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Seneca Capital, L.P. – 0 shares Seneca CapitalAdvisors, LLC– 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares 6Shared Voting Power Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares 7Sole Dispositive Power Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares CUSIP NO. 233293109 8Shared Dispositive Power Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) Seneca Capital, L.P. – 0.0% Seneca Capital Advisors, LLC – 0.0% Seneca Capital Investments, L.P. – 0.0% Seneca Capital Investments, LLC – 0.0% Douglas A. Hirsch – 0.0% 12 Type of Reporting Person (See Instructions) Seneca Capital, L.P. – OO (Limited Partnership) Seneca Capital Advisors, LLC – OO (Limited Liability Company) Seneca Capital Investments, L.P. – OO (Limited Liability Company) Seneca Capital Investments, LLC – OO (Limited Liability Company) Douglas A. Hirsch – IN CUSIP NO. 233293109 Item1. (a) Name of Issuer DPL, Inc. (b) Address of Issuer's Principal Executive Offices 1065 Woodman Drive, Dayton, Ohio 45432 Item2. (a) Name of Person Filing Seneca Capital, L.P. Seneca Capital Advisors, LLC Seneca Capital Investments, L.P. Seneca Capital Investments, LLC Douglas A. Hirsch (b) Address of Principal Business Office or, if none, Residence Seneca Capital, L.P. Seneca Capital Advisors, LLC Seneca Capital Investments, L.P. Seneca Capital Investments, LLC Douglas A. Hirsch c/o Seneca Capital 590 Madison Avenue, 28th Floor New York, NY10022 (c) Citizenship Seneca Capital, L.P. - Delaware Seneca Capital Advisors, LLC- Delaware Seneca Capital Investments, L.P. - Delaware Seneca Capital Investments, LLC - Delaware Douglas A. Hirsch - United States (d) Title of Class of Securities Common Stock. $0.01 par value (e) CUSIP Number 233293109 CUSIP NO. 233293109 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d–1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares (b) Percent of Class Seneca Capital, L.P. – 0.0% Seneca Capital Advisors, LLC – 0.0% Seneca Capital Investments, L.P. – 0.0% Seneca Capital Investments, LLC – 0.0% Douglas A. Hirsch – 0.0% CUSIP NO. 233293109 (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares (ii) shared power to vote or to direct the vote Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares (iii) sole power to dispose or to direct the disposition of Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares (iv) shared power to dispose or to direct the disposition of Seneca Capital, L.P. – 0 shares Seneca Capital Advisors, LLC – 0 shares Seneca Capital Investments, L.P. – 0 shares Seneca Capital Investments, LLC – 0 shares Douglas A. Hirsch – 0 shares Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following x. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. CUSIP NO. 233293109 Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP NO. 233293109 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 16, 2010 SENECA CAPITAL, L.P. By: Seneca Capital Advisors, LLC, Its General Partner By:/s/ Douglas A.
